UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-03897) Exact name of registrant as specified in charter:	Putnam U.S. Government Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidenttOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2012 Date of reporting period:	December 31, 2011 Item 1. Schedule of Investments: Putnam U.S. Government Income Trust The fund's portfolio 12/31/11 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (74.1%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (68.5%) Government National Mortgage Association Adjustable Rate Mortgages 1 5/8s, July 20, 2026 $30,078 $30,836 Government National Mortgage Association Graduated Payment Mortgages 13 1/4s, December 20, 2014 8,082 9,029 12 3/4s, with due dates from December 15, 2013 to July 20, 2014 10,315 11,303 12 1/4s, with due dates from February 15, 2014 to March 15, 2014 18,384 19,832 11 1/4s, with due dates from September 15, 2015 to December 15, 2015 20,390 23,108 9 1/4s, with due dates from April 15, 2016 to May 15, 2016 15,008 16,645 Government National Mortgage Association Pass-Through Certificates 8 1/2s, December 15, 2019 7,813 8,863 7 1/2s, October 20, 2030 122,733 143,464 7s, August 15, 2012 738 746 5 1/2s, August 15, 2035 1,047 1,175 5s, with due dates from May 20, 2033 to July 20, 2041 288,571,523 319,273,390 4 1/2s, with due dates from January 20, 2039 to April 20, 2041 447,950,878 488,896,270 4s, with due dates from December 20, 2040 to February 20, 2041 215,887,454 231,311,619 3 1/2s, TBA, January 1, 2042 57,000,000 59,328,986 U.S. Government Agency Mortgage Obligations (5.6%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, January 1, 2041 572,606 588,510 Federal National Mortgage Association Pass-Through Certificates 3 1/2s, TBA, January 1, 2042 85,000,000 87,430,473 3 1/2s, TBA, December 1, 2041 1,000,000 1,029,375 Total U.S. government and agency mortgage obligations (cost $1,137,939,061) MORTGAGE-BACKED SECURITIES (15.8%) (a) Principal amount Value Countrywide Home Loans 144A Ser. 05-R3, Class AS, IO, 5.581s, 2035 $72,971 $12,000 FRB Ser. 05-R3, Class AF, 0.694s, 2035 71,707 57,724 Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 24.673s, 2037 689,076 1,074,708 IFB Ser. 2976, Class LC, 23.4s, 2035 3,956,138 6,140,304 IFB Ser. 2979, Class AS, 23.253s, 2034 567,948 760,500 IFB Ser. 3072, Class SM, 22.776s, 2035 2,011,765 3,034,830 IFB Ser. 3072, Class SB, 22.63s, 2035 1,201,387 1,804,604 IFB Ser. 3249, Class PS, 21.357s, 2036 928,290 1,344,263 IFB Ser. 3065, Class DC, 19.025s, 2035 4,764,525 7,157,936 IFB Ser. 3031, Class BS, 16.029s, 2035 1,628,336 2,356,663 IFB Ser. 3287, Class SE, IO, 6.422s, 2037 3,472,160 445,964 IFB Ser. 3852, Class KS, IO, 6.272s, 2041 6,048,319 939,909 IFB Ser. 3485, Class SI, IO, 6.272s, 2036 6,271,145 892,509 IFB Ser. 3934, Class SA, IO, 6.122s, 2041 11,757,831 2,029,284 IFB Ser. 3852, Class TB, 5.722s, 2041 5,081,624 5,274,827 Ser. 3747, Class HI, IO, 4 1/2s, 2037 1,052,047 125,590 Ser. 3768, Class MI, IO, 4s, 2035 25,963,722 2,608,223 Ser. 3738, Class MI, IO, 4s, 2034 38,471,510 3,431,926 Ser. 3707, Class HI, IO, 4s, 2023 1,782,083 71,907 FRB Ser. T-57, Class 2A1, 3.59s, 2043 37,249 37,255 FRB Ser. T-59, Class 2A1, 3.242s, 2043 19,873 19,662 Ser. T-8, Class A9, IO, 0.416s, 2028 3,472,595 26,044 Ser. T-59, Class 1AX, IO, 0.273s, 2043 7,726,687 57,950 Ser. T-48, Class A2, IO, 0.212s, 2033 10,972,388 78,195 Ser. 3369, Class BO, PO, zero %, 2037 37,014 33,968 Ser. 3327, Class IF, IO, zero %, 2037 20,286 2 Ser. 3439, Class AO, PO, zero %, 2037 60,737 60,708 Ser. 3391, PO, zero %, 2037 121,730 106,777 Ser. 3300, PO, zero %, 2037 457,600 417,161 Ser. 3314, PO, zero %, 2036 208,957 193,350 Ser. 3206, Class EO, PO, zero %, 2036 27,877 25,394 Ser. 3175, Class MO, PO, zero %, 2036 302,631 274,740 Ser. 3210, PO, zero %, 2036 32,612 29,988 Ser. 3145, Class GK, PO, zero %, 2036 70,629 60,034 Ser. 3124, Class DO, PO, zero %, 2036 86,331 73,978 Ser. 3075, PO, zero %, 2035 24,044 24,011 Ser. 2947, Class AO, PO, zero %, 2035 6,134 6,018 Ser. 2684, PO, zero %, 2033 639,159 614,469 Ser. 2777, Class OE, PO, zero %, 2032 138,617 132,040 FRB Ser. T-54, Class 2A, IO, zero %, 2043 4,482,426 700 FRB Ser. 3326, Class YF, zero %, 2037 62,285 57,262 FRB Ser. 3117, Class AF, zero %, 2036 48,684 41,125 FRB Ser. 3092, Class FA, zero %, 2035 47,853 44,012 FRB Ser. 3326, Class WF, zero %, 2035 258,596 237,637 FRB Ser. 3036, Class AS, zero %, 2035 63,724 54,830 FRB Ser. 3025, Class XA, zero %, 2035 20,802 20,714 FRB Ser. 2984, Class FL, zero %, 2035 39,176 37,360 Federal National Mortgage Association IFB Ser. 07-75, Class JS, 50.011s, 2037 298,494 609,361 IFB Ser. 06-62, Class PS, 38.138s, 2036 1,901,280 3,266,063 IFB Ser. 05-74, Class NK, 26.032s, 2035 2,657,226 4,761,697 IFB Ser. 06-8, Class HP, 23.49s, 2036 1,295,779 2,063,852 IFB Ser. 07-53, Class SP, 23.123s, 2037 1,756,350 2,675,484 IFB Ser. 08-24, Class SP, 22.207s, 2038 6,593,870 10,524,159 IFB Ser. 05-122, Class SE, 22.072s, 2035 1,516,516 2,218,130 IFB Ser. 05-75, Class GS, 19.369s, 2035 1,035,596 1,460,519 IFB Ser. 05-106, Class JC, 19.214s, 2035 1,725,945 2,664,791 IFB Ser. 05-83, Class QP, 16.631s, 2034 630,122 846,875 IFB Ser. 11-4, Class CS, 12.313s, 2040 6,594,246 7,433,592 IFB Ser. 11-27, Class AS, IO, 6.186s, 2041 12,706,043 1,677,071 FRB Ser. 03-W14, Class 2A, 3.66s, 2043 36,920 36,263 FRB Ser. 03-W3, Class 1A4, 3.471s, 2042 62,024 61,363 FRB Ser. 04-W7, Class A2, 3.393s, 2034 15,254 15,940 FRB Ser. 04-W2, Class 4A, 3.26s, 2044 35,053 34,925 FRB Ser. 03-W11, Class A1, 3.034s, 2033 2,890 2,959 Ser. 98-W2, Class X, IO, 0.883s, 2028 6,069,382 269,747 Ser. 98-W5, Class X, IO, 0.846s, 2028 2,514,885 104,649 FRB Ser. 07-95, Class A3, 0.544s, 2036 13,676,000 12,581,920 Ser. 03-23, Class QO, PO, zero %, 2032 43,535 42,781 Ser. 03-W1, Class 2A, IO, zero %, 2042 9,545,514 746 Ser. 04-61, Class CO, PO, zero %, 2031 302,977 300,335 Ser. 06-125, Class OX, PO, zero %, 2037 20,436 19,222 Ser. 06-46, Class OC, PO, zero %, 2036 37,637 34,045 Ser. 06-62, Class KO, PO, zero %, 2036 15,044 14,383 Ser. 06-84, Class OT, PO, zero %, 2036 22,097 20,481 Ser. 07-14, Class KO, PO, zero %, 2037 53,601 48,381 Ser. 07-44, Class CO, PO, zero %, 2037 522,599 465,923 Ser. 07-64, Class LO, PO, zero %, 2037 289,492 266,342 Ser. 08-36, Class OV, PO, zero %, 2036 124,636 101,684 Ser. 08-53, Class DO, PO, zero %, 2038 727,598 617,963 Ser. 1988-12, Class B, zero %, 2018 12,990 12,007 FRB Ser. 05-45, Class FG, zero %, 2035 55,343 53,683 FRB Ser. 06-104, Class EK, zero %, 2036 10,474 10,159 FRB Ser. 06-9, Class FG, zero %, 2033 23,373 22,672 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.339s, 2041 12,538,864 18,758,893 IFB Ser. 10-158, Class SD, 14.146s, 2040 2,266,000 3,131,363 IFB Ser. 11-70, Class WS, 9.13s, 2040 3,909,000 4,405,795 IFB Ser. 11-56, Class SG, 6.784s, 2041 5,945,292 6,490,416 IFB Ser. 11-56, Class MS, 6.782s, 2041 10,629,519 11,541,000 IFB Ser. 11-81, Class SB, IO, 6.422s, 2036 22,813,123 4,502,854 IFB Ser. 10-113, Class SJ, IO, 6.415s, 2035 11,012,404 1,942,082 IFB Ser. 11-61, Class CS, IO, 6.395s, 2035 7,554,413 1,143,270 IFB Ser. 10-85, Class SD, IO, 6.365s, 2038 9,767,888 1,605,548 IFB Ser. 11-11, Class PS, IO, 6.315s, 2040 7,997,688 1,304,903 IFB Ser. 10-42, Class CS, IO, 6.215s, 2040 7,157,525 1,190,368 IFB Ser. 10-24, Class BS, IO, 6.145s, 2038 13,331,458 2,003,318 IFB Ser. 09-103, Class SW, IO, 6.115s, 2037 25,400,088 3,032,009 IFB Ser. 10-20, Class SC, IO, 5.865s, 2040 26,469,592 4,389,717 IFB Ser. 10-115, Class TS, IO, 5.815s, 2038 15,335,687 2,518,733 IFB Ser. 10-158, Class SA, IO, 5.765s, 2040 16,453,815 2,708,133 IFB Ser. 11-70, Class SN, IO, 5.617s, 2041 3,260,000 902,107 Ser. 10-68, Class MI, IO, 5s, 2039 7,287,969 1,112,581 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 12,797,422 2,119,573 Ser. 10-103, Class IM, IO, 4 1/2s, 2039 30,883,283 3,895,463 Ser. 11-81, Class PI, IO, 4 1/2s, 2037 22,079,725 2,679,375 Ser. 10-107, Class PI, IO, 4 1/2s, 2036 24,109,903 2,500,920 Ser. 10-116, Class QI, IO, 4s, 2034 14,475,666 1,432,751 Ser. 11-70, PO, zero %, 2041 60,832,753 49,114,545 Ser. 10-151, Class KO, PO, zero %, 2037 4,186,467 3,755,093 Ser. 06-36, Class OD, PO, zero %, 2036 44,934 41,390 Ser. 06-64, PO, zero %, 2034 88,551 83,493 FRB Ser. 07-35, Class UF, zero %, 2037 10,439 10,267 FRB Ser. 07-16, Class YF, zero %, 2037 23,261 22,432 GSMPS Mortgage Loan Trust 144A Ser. 05-RP1, Class 1AS, IO, 5.947s, 2035 3,078,627 477,187 Ser. 06-RP2, Class 1AS1, IO, 5.189s, 2036 14,278,161 2,111,624 FRB Ser. 06-RP2, Class 1AF1, 0.694s, 2036 14,278,161 10,922,794 FRB Ser. 05-RP1, Class 1AF, 0.644s, 2035 3,078,628 2,355,150 Ser. 98-2, IO, 0.39s, 2027 954,792 75 Ser. 98-3, IO, 0.335s, 2027 1,150,317 2,884 Ser. 99-2, IO, zero %, 2027 1,678,087 4,235 Ser. 98-4, IO, zero %, 2026 1,286,535 3,331 Structured Adjustable Rate Mortgage Loan Trust 144A Ser. 04-NP2, Class A, 0.644s, 2034 63,038 50,431 Structured Asset Securities Corp. Ser. 07-4, Class 1A4, IO, 1s, 2045 28,784,948 1,169,389 Total mortgage-backed securities (cost $230,765,377) PURCHASED OPTIONS OUTSTANDING (5.3%) (a) Expiration date/ Contract strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. Sep-15/4.04 $49,594,500 $6,586,100 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.375 4,017,700 1,396,749 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.375 4,017,700 217,414 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.46 4,017,700 1,453,809 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.46 4,017,700 204,806 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. Sep-15/4.04 49,594,500 1,754,257 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 6,200,000 232,128 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 6,200,000 209,064 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 5,623,000 611,557 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 5,623,000 413,493 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 6,200,000 221,960 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 6,200,000 198,586 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 6,200,000 210,614 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 6,200,000 187,984 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.193% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.193 14,466,000 427,615 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 6,200,000 200,384 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 6,200,000 177,878 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 5,623,000 545,543 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 5,623,000 351,488 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.169% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.169 14,466,000 398,104 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9475% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/1.9475 38,635,000 678,044 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 6,200,000 187,178 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 6,200,000 165,788 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.73 30,481,200 1,838,931 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.73 30,481,200 379,247 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.144% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.144 14,466,000 368,449 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 36,968,105 4,103,460 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 36,968,105 121,995 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 30,806,754 3,817,265 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 30,806,754 3,395,520 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 30,806,754 101,354 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 30,806,754 74,244 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 12,322,702 1,516,678 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 12,322,702 28,958 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 30,806,754 3,870,869 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.1825% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1825 5,332,000 143,644 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 30,806,754 67,467 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 28,880,700 3,637,524 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 28,880,700 61,516 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 30,737,464 3,738,598 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 30,737,464 70,081 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 5,564,000 47,071 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 5,564,000 47,071 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 5,564,000 47,071 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 5,564,000 47,071 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 5,564,000 47,071 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 6,200,000 175,274 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 6,200,000 153,264 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 25,854,000 592,574 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 25,854,000 592,574 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.11875% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.11875 25,854,000 604,984 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.122% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.122 14,466,000 337,636 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 5,564,000 42,509 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 5,564,000 42,509 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 5,564,000 42,509 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 5,564,000 42,509 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA June 2022. Jun-12/1.683 5,564,000 42,509 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.195 6,200,000 161,944 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.195 6,200,000 139,686 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.83% versus the three month USD-LIBOR-BBA maturing June 2042. Jun-12/2.83 5,623,000 466,315 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.83% versus the three month USD-LIBOR-BBA maturing June 2042. Jun-12/2.83 5,623,000 268,150 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.096% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.096 14,466,000 304,075 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.17 6,200,000 146,506 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.17 6,200,000 125,116 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.074% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.074 14,466,000 270,225 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.35% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.35 5,332,000 176,116 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 5,564,000 53,025 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 5,564,000 53,025 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 5,564,000 53,025 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 5,564,000 53,025 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA April 2022. Apr-12/1.861 5,564,000 53,025 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 2.3475% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.3475 5,868,000 190,827 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.15% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.15 6,200,000 131,254 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.15% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.15 6,200,000 109,616 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 2.3475% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.3475 5,868,000 64,079 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.998% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.998 25,691,000 358,133 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.998% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.998 25,691,000 358,133 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 25,691,000 288,510 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 25,691,000 288,510 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 25,691,000 288,510 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 25,691,000 288,510 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 25,691,000 288,510 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 25,691,000 288,510 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.765% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.765 12,836,000 79,198 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 2.015% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.015 5,134,000 72,749 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.075% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/2.075 60,047,000 1,068,837 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.075% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/2.075 60,047,000 953,546 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 0.52% versus the three month USD-LIBOR-BBA maturing March 2014. Mar-12/0.52 73,939,000 360,822 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 0.52% versus the three month USD-LIBOR-BBA maturing March 2014. Mar-12/0.52 73,939,000 12,570 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/1.869 5,564,000 42,453 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/1.869 5,564,000 42,453 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/1.869 5,564,000 42,453 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/1.869 5,564,000 42,453 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA March 2022. Mar-12/1.869 5,564,000 42,453 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 2.3225% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/2.3225 5,868,000 172,871 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 2.3225% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/2.3225 5,868,000 46,533 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8025% versus the three month USD-LIBOR-BBA maturing March 2042. Mar-12/2.8025 5,623,000 355,992 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8025% versus the three month USD-LIBOR-BBA maturing March 2042. Mar-12/2.8025 5,623,000 141,531 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.3525% versus the three month USD-LIBOR-BBA maturing February 2042. Feb-12/3.3525 78,572,042 12,390,025 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.575% versus the three month USD-LIBOR-BBA maturing February 2017. Feb-12/1.575 375,087,523 5,671,323 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 1.575% versus the three month USD-LIBOR-BBA maturing February 2017. Feb-12/1.575 375,087,523 457,607 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.3525% versus the three month USD-LIBOR-BBA maturing February 2042. Feb-12/3.3525 78,572,042 212,930 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.0525% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.0525 60,047,000 868,880 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.0525% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.0525 60,047,000 751,788 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 2.3% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.30 5,868,000 154,446 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 2.3% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.30 5,868,000 29,105 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.24% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.24 2,257,000 49,157 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 2.24% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.24 2,257,000 13,000 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.62% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.62 53,290,000 142,817 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.62% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.62 53,290,000 13,855 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.1% versus the three month USD-LIBOR-BBA maturing February 2017. Feb-12/1.10 204,611,000 100,259 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 0.555% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.555 37,923,375 141,075 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 0.555% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.555 37,923,375 2,275 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.27% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/2.27 5,332,000 121,410 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.03% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/2.03 60,047,000 598,669 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.03% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/2.03 60,047,000 477,374 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 2.2775% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/2.2775 5,868,000 133,438 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 2.2775% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/2.2775 5,868,000 9,154 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.953% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/1.953 25,854,000 82,474 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.9475% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/1.9475 25,854,000 78,338 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.96325% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/1.96325 25,854,000 85,060 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.785% versus the three month USD-LIBOR-BBA maturing January 2042. Jan-12/2.785 5,623,000 234,648 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/2.215 2,257,000 38,504 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.785% versus the three month USD-LIBOR-BBA maturing January 2042. Jan-12/2.785 5,623,000 21,367 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/2.215 2,257,000 2,505 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.60% versus the three month USD-LIBOR-BBA maturing January 2042. Jan-12/3.60 24,582,123 5,199,119 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 0.545% versus the three month USD-LIBOR-BBA maturing January 2014. Jan-12/0.545 37,923,375 138,420 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 0.545% versus the three month USD-LIBOR-BBA maturing January 2014. Jan-12/0.545 37,923,375 38 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing January 2042. Jan-12/4.60 24,582,123 25 Total purchased options outstanding (cost $71,537,558) SHORT-TERM INVESTMENTS (37.7%) (a) Principal amount/shares Value Federal Home Loan Mortgage Corporation discounted commercial paper with an effective yield of 0.025%, April 16, 2012 $25,000,000 $24,998,550 Federal Home Loan Mortgage Corporation discounted commercial paper with an effective yield of 0.030%, April 3, 2012 10,000,000 9,999,490 Federal Home Loan Mortgage Corporation discounted commercial paper with an effective yield of 0.039%, April 2, 2012 8,910,000 8,909,555 Federal National Mortgage Association discounted commercial paper with an effective yield of 0.025%, April 2, 2012 25,000,000 24,998,750 Federal National Mortgage Association discounted commercial paper with an effective yield of 0.065%, May 21, 2012 15,000,000 14,998,845 Straight-A Funding, LLC commercial paper with an effective yield of 0.188%, January 18, 2012 15,000,000 14,998,654 Straight-A Funding, LLC commercial paper with an effective yield of 0.188%, February 21, 2012 50,000,000 49,986,542 Straight-A Funding, LLC commercial paper with an effective yield of 0.128%, February 16, 2012 1,300,000 1,299,784 Straight-A Funding, LLC commercial paper with an effective yield of 0.188%, March 1, 2012 6,705,000 6,703,341 U.S. Treasury bills with effective yields ranging from 0.104% to 0.105%, December 13, 2012 (SEGSF) 50,822,000 50,769,704 U.S. Treasury bills with effective yields ranging from 0.088% to 0.105%, November 15, 2012 (SEGSF) 69,072,000 69,018,815 U.S. Treasury bills with effective yields ranging from 0.079% to 0.114%, May 3, 2012 (SEG) (SEGSF) 132,355,000 132,343,882 U.S. Treasury bills with effective yields ranging from 0.077% to 0.104%, October 18, 2012 (SEG) (SEGSF) 51,740,000 51,704,713 U.S. Treasury bills with effective yields ranging from 0.068% to 0.085%, June 28, 2012 (SEGSF) 52,812,000 52,796,420 U.S. Treasury bills with an effective yield of 0.068%, February 9, 2012 (SEGSF) 190,000 189,978 U.S. Treasury bills with effective yields ranging from 0.055% to 0.102%, July 26, 2012 (SEG) (SEGSF) 71,940,000 71,917,483 Putnam Money Market Liquidity Fund 0.05% (e) 18,298,723 18,298,723 Total short-term investments (cost $603,861,294) TOTAL INVESTMENTS Total investments (cost $2,044,103,290) (b) FUTURES CONTRACTS OUTSTANDING at 12/31/11 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond 30 yr (Long) 538 $77,909,125 Mar-12 $1,161,600 U.S. Treasury Note 10 yr (Short) 623 81,690,875 Mar-12 (814,176) Total WRITTEN OPTIONS OUTSTANDING at 12/31/11 (premiums received $157,769,427) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.111 versus the three month USD-LIBOR-BBA maturing April 2022. $3,950,000 Apr-12/2.111 $76,393 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 3,950,000 Apr-12/2.111 76,393 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 3,950,000 Apr-12/2.111 76,393 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 3,950,000 Apr-12/2.111 76,393 Option on an interest rate swap with Barclays Bank for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 3,950,000 Apr-12/2.111 76,393 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 20,553,000 Apr-12/2.4275 773,204 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 20,553,000 Apr-12/2.4275 773,204 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 20,553,000 Apr-12/2.4275 773,204 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 20,553,000 Apr-12/2.4275 773,204 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 20,553,000 Apr-12/2.4275 773,204 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 20,553,000 Apr-12/2.4275 773,204 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.498% versus the three month USD-LIBOR-BBA maturing April 2022. 20,553,000 Apr-12/2.498 875,969 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.498% versus the three month USD-LIBOR-BBA maturing April 2022. 20,553,000 Apr-12/2.498 875,969 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.60% versus the three month USD-LIBOR-BBA maturing April 2022. 4,170,000 Apr-12/2.60 209,960 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 5.02% versus the three month USD-LIBOR-BBA maturing April 2026. 78,676,775 Apr-16/5.02 2,045,596 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 5.02% versus the three month USD-LIBOR-BBA maturing April 2026. 78,676,775 Apr-16/5.02 15,578,001 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.394% versus the three month USD-LIBOR-BBA maturing August 2022. 11,128,000 Aug-12/2.394 429,875 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA August 2022. 30,481,200 Aug-12/2.73 379,247 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. 30,481,200 Aug-12/2.73 1,838,931 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 142,756,800 Aug-12/2.855 1,461,259 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 142,756,800 Aug-12/2.855 9,918,742 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.20% versus the three month USD-LIBOR-BBA maturing August 2024. 12,150,520 Aug-14/4.20 251,516 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.20% versus the three month USD-LIBOR-BBA maturing August 2024. 12,150,520 Aug-14/4.20 1,835,676 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 3.943% versus the three month USD-LIBOR-BBA maturing August 2026. 179,127,543 Aug-16/3.943 8,452,850 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 3.943% versus the three month USD-LIBOR-BBA maturing August 2026. 179,127,543 Aug-16/3.943 21,702,197 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. 27,908,714 Aug-16/4.17 603,777 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. 27,908,714 Aug-16/4.17 2,217,152 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 48,891,842 Aug-16/4.28 1,921,841 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 48,891,842 Aug-16/4.28 6,902,257 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 2026. 4,831,610 Aug-16/4.35 703,550 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 19,663,886 Aug-16/4.68 634,927 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 19,663,886 Aug-16/4.68 3,265,267 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 5.35% versus the three month USD-LIBOR-BBA maturing August 2026. 4,831,610 Aug-16/5.35 114,553 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 2025. 31,703,820 Feb-15/5.27 435,832 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 2025. 31,703,820 Feb-15/5.27 7,312,835 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 2025. 12,010,980 Feb-15/5.36 164,550 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 2025. 12,010,980 Feb-15/5.36 2,775,966 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.4475% versus the three month USD-LIBOR-BBA maturing January 2022. 17,580,000 Jan-12/2.4475 652,394 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.453% versus the three month USD-LIBOR-BBA maturing January 2022. 17,580,000 Jan-12/2.453 661,184 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.46325% versus the three month USD-LIBOR-BBA maturing January 2022. 17,580,000 Jan-12/2.46325 676,830 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.52% versus the three month USD-LIBOR-BBA maturing January 2022. 3,986,000 Jan-12/2.52 173,032 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.32% versus the three month USD-LIBOR-BBA maturing January 2022. 391,998,000 Jan-12/5.32 118,540,195 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.32% versus the three month USD-LIBOR-BBA maturing January 2022. 391,998,000 Jan-12/5.32 392 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 2,671,000 Jul-12/2.1714 69,820 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 2,671,000 Jul-12/2.1714 69,820 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.1714 versus the three month USD-LIBOR-BBA maturing July 2022. 2,671,000 Jul-12/2.1714 69,820 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 2,671,000 Jul-12/2.1714 69,820 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 2,671,000 Jul-12/2.1714 69,820 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.372% versus the three month USD-LIBOR-BBA maturing July 2022. 11,128,000 Jul-12/2.372 406,395 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 21,355,000 Jul-12/2.6075 1,102,772 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 21,355,000 Jul-12/2.6075 1,102,772 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.61875% versus the three month USD-LIBOR-BBA maturing July 2022. 21,355,000 Jul-12/2.61875 1,118,788 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.6825% versus the three month USD-LIBOR-BBA maturing July 2022. 3,031,000 Jul-12/2.6825 172,828 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 2024. 10,125,434 Jul-14/4.19 209,596 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 2024. 10,125,434 Jul-14/4.19 1,524,597 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 2024. 10,102,660 Jul-14/4.29 189,900 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 2024. 10,102,660 Jul-14/4.29 1,633,630 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July 2024. 4,050,173 Jul-14/4.34 76,143 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July 2024. 4,050,173 Jul-14/4.34 653,921 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July 2024. 10,125,434 Jul-14/4.35 188,333 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July 2024. 10,125,434 Jul-14/4.35 1,642,325 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 2024. 9,492,386 Jul-14/4.36 170,350 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 2024. 9,492,386 Jul-14/4.36 1,584,165 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July 2024. 10,125,459 Jul-14/4.3725 185,296 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July 2024. 10,125,459 Jul-14/4.3725 1,662,337 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 16,386,571 Jul-16/4.67 531,449 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 16,386,571 Jul-16/4.67 2,711,240 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 16,349,715 Jul-16/4.74 508,869 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 16,349,715 Jul-16/4.74 2,858,404 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 15,362,075 Jul-16/4.79 467,806 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 15,362,075 Jul-16/4.79 2,735,617 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 6,554,629 Jul-16/4.80 199,261 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 6,554,629 Jul-16/4.80 1,141,672 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 16,386,571 Jul-16/4.80 499,135 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 16,386,571 Jul-16/4.80 2,854,475 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 2026. 16,386,571 Jul-16/4.815 493,678 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 2026. 16,386,571 Jul-16/4.815 2,871,058 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 2,615,000 Jun-12/2.183 67,179 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 2,615,000 Jun-12/2.183 67,179 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 2,615,000 Jun-12/2.183 67,179 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 2,615,000 Jun-12/2.183 67,179 Option on an interest rate swap with Barclays Bank for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 2,615,000 Jun-12/2.183 67,179 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.346% versus the three month USD-LIBOR-BBA maturing June 2022. 11,128,000 Jun-12/2.346 380,689 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 2021. 19,848,328 Jun-16/4.12 1,562,679 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 2021. 19,531,262 Jun-16/4.39 1,725,118 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 19,407,254 Jun-16/4.575 335,784 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 19,407,254 Jun-16/4.575 1,881,320 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 2026. 11,717,187 Jun-16/4.815 341,544 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 2026. 11,717,187 Jun-16/4.815 2,120,166 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 2021. 19,531,262 Jun-16/4.89 295,820 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 2021. 19,848,328 Jun-16/5.12 273,649 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March 2022. 3,839,000 Mar-12/2.119 67,528 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March 2022. 3,839,000 Mar-12/2.119 67,528 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March 2022. 3,839,000 Mar-12/2.119 67,528 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March 2022. 3,839,000 Mar-12/2.119 67,528 Option on an interest rate swap with Barclays Bank for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March 2022. 3,839,000 Mar-12/2.119 67,528 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.324% versus the three month USD-LIBOR-BBA maturing May 2022. 11,128,000 May-12/2.324 354,983 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 2022. 1,473,000 May-12/5.51 455,731 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 2022. 1,473,000 May-12/5.51 7 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing May 2021. 17,223,194 May-16/4.11 1,350,092 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing May 2021. 16,957,889 May-16/4.36 1,500,943 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 16,873,491 May-16/4.60 287,659 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 16,873,491 May-16/4.60 1,653,602 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. 32,739,828 May-16/4.745 517,126 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. 32,739,828 May-16/4.745 3,334,519 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. 21,439,163 May-16/4.7575 336,788 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. 21,439,163 May-16/4.7575 2,194,105 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 28,810,706 May-16/4.765 454,114 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 28,810,706 May-16/4.765 3,025,124 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. 81,849,571 May-16/4.77 1,279,227 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. 81,849,571 May-16/4.77 8,413,730 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing May 2021. 16,957,889 May-16/4.86 258,981 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. 17,223,194 May-16/5.11 237,387 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.443% versus the three month USD-LIBOR-BBA maturing October 2022. 11,128,000 Oct-12/2.443 474,943 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.5625% versus the three month USD-LIBOR-BBA maturing October 2021. 12,836,000 Oct-16/2.5625 402,152 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.7975% versus the three month USD-LIBOR-BBA maturing October 2021. 5,134,000 Oct-16/2.7975 188,675 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.419% versus the three month USD-LIBOR-BBA maturing September 2022. 11,128,000 Sep-12/2.419 452,353 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. 2,511,871 Sep-16/3.49 149,509 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. 2,511,871 Sep-16/3.49 237,997 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.4475% versus the three month USD-LIBOR-BBA maturing August 2022. 26,645,000 Aug-12/2.4475 1,118,557 Total TBA SALE COMMITMENTS OUTSTANDING at 12/31/11 (proceeds receivable $1,020,430) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3 1/2s, December 1, 2041 $1,000,000 12/1/41 $1,029,375 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/11 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $11,746,000 $(241,087) 12/19/21 3 month USD-LIBOR-BBA 2.355% $116,733 50,790,000 3,270,876 8/17/21 4.55% 3 month USD-LIBOR-BBA (9,151,554) 158,028,200 506,977 7/8/26 3.76% 3 month USD-LIBOR-BBA (29,927,362) 74,299,000 — 10/14/26 3 month USD-LIBOR-BBA 2.74% 3,784,119 429,000 (E) — 2/13/22 3 month USD-LIBOR-BBA 2.24% 6,868 16,218,000 — 12/15/21 3 month USD-LIBOR-BBA 2.192% 255,211 120,473,000 — 12/15/13 3 month USD-LIBOR-BBA 0.677% (102,048) 507,000 — 12/20/21 3 month USD-LIBOR-BBA 2.056% 1,420 8,345,000 — 1/3/22 2.0875% 3 month USD-LIBOR-BBA (39,305) Barclays Bank PLC 15,255,373 138,061 9/8/16 2.065% 3 month USD-LIBOR-BBA (584,026) 19,717,000 — 12/22/21 2.056% 3 month USD-LIBOR-BBA (52,363) 165,383,000 — 12/29/13 3 month USD-LIBOR-BBA 0.77875% 169,565 8,736,000 — 12/29/21 3 month USD-LIBOR-BBA 2.193% 130,550 10,284,000 — 12/30/21 2.072% 3 month USD-LIBOR-BBA (38,003) 8,345,000 — 1/3/22 2.087% 3 month USD-LIBOR-BBA (38,888) 10,432,000 — 1/3/22 2.055% 3 month USD-LIBOR-BBA (17,839) 6,143,000 — 1/4/22 2.029% 3 month USD-LIBOR-BBA 4,459 11,746,000 (85,746) 12/19/16 3 month USD-LIBOR-BBA 1.3525% (8,235) 39,536,700 (7,379) 2/17/19 3.4% 3 month USD-LIBOR-BBA (5,158,758) 152,367,600 (279,688) 6/17/16 3 month USD-LIBOR-BBA 1.93% 5,175,288 7,578,000 — 9/30/16 3 month USD-LIBOR-BBA 1.25625% 51,480 25,086,000 (43,901) 1/3/14 0.6075% 3 month USD-LIBOR-BBA 16,055 3,327,000 (E) — 4/11/22 2.265% 3 month USD-LIBOR-BBA (48,308) 24,960,870 — 10/7/18 3 month USD-LIBOR-BBA 1.73% 284,810 72,074,147 353,163 10/11/16 1.97% 3 month USD-LIBOR-BBA (2,546,878) 4,727,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 138,737 41,644,000 — 7/13/20 3 month USD-LIBOR-BBA 2.93% 4,089,024 11,835,300 (15,629) 3/30/31 4.17% 3 month USD-LIBOR-BBA (3,244,047) 271,000 — 12/13/21 3 month USD-LIBOR-BBA 2.19% 4,252 2,257,000 (31,034) 12/13/21 3 month USD-LIBOR-BBA 2.19% 4,377 7,973,000 — 11/14/16 3 month USD-LIBOR-BBA 1.309% 50,112 5,320,000 (21,812) 8/8/16 3 month USD-LIBOR-BBA 2.065% 238,317 5,730,000 (32,804) 9/8/16 3 month USD-LIBOR-BBA 2.14% 259,476 6,097,000 — 12/7/41 2.717% 3 month USD-LIBOR-BBA (156,635) 57,332,000 — 12/8/41 3 month USD-LIBOR-BBA 2.76% 1,993,711 745,181,000 — 12/9/13 0.6685% 3 month USD-LIBOR-BBA 712,745 202,257,000 — 12/12/13 0.63375% 3 month USD-LIBOR-BBA 336,863 11,444,000 — 12/12/21 3 month USD-LIBOR-BBA 2.17% 159,018 220,000 — 12/12/41 3 month USD-LIBOR-BBA 2.752% 7,223 2,608,000 — 12/12/21 2.12% 3 month USD-LIBOR-BBA (24,199) 295,718,000 — 12/13/13 0.64375% 3 month USD-LIBOR-BBA 435,903 8,120,000 — 12/13/21 3 month USD-LIBOR-BBA 2.128% 80,941 238,654,000 — 12/14/13 3 month USD-LIBOR-BBA 0.65% (328,103) 11,438,000 — 12/14/21 2.165% 3 month USD-LIBOR-BBA (152,247) 5,822,000 — 12/14/41 2.763% 3 month USD-LIBOR-BBA (204,020) 94,575,000 — 12/16/21 2.1005% 3 month USD-LIBOR-BBA (680,800) 21,906,000 — 12/16/21 3 month USD-LIBOR-BBA 2.085% 126,224 14,798,000 — 12/16/13 3 month USD-LIBOR-BBA 0.73% 2,626 42,063,000 — 12/16/13 3 month USD-LIBOR-BBA 0.72375% 2,350 4,069,000 — 12/16/41 2.675% 3 month USD-LIBOR-BBA (65,746) 507,000 — 12/20/21 3 month USD-LIBOR-BBA 2.056% 1,420 245,000 — 12/21/21 3 month USD-LIBOR-BBA 2.0245% (44) 17,437,000 — 12/21/13 3 month USD-LIBOR-BBA 0.735% 3,504 13,077,000 — 12/21/21 3 month USD-LIBOR-BBA 2.01375% (15,481) 36,563,000 — 12/22/13 0.7375% 3 month USD-LIBOR-BBA (8,999) Citibank, N.A. 102,857,300 (1,013,351) 9/26/20 3 month USD-LIBOR-BBA 1.96% 81,922 4,411,312 (211,302) 12/13/41 3 month USD-LIBOR-BBA 4.045% 1,147,544 55,910,000 — 9/30/18 3 month USD-LIBOR-BBA 1.73625% 743,417 277,588,000 — 10/3/20 2.04% 3 month USD-LIBOR-BBA (4,440,406) 16,845,000 — 10/3/41 2.804% 3 month USD-LIBOR-BBA (818,565) 1,887,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0625% 14,398 3,117,000 — 8/4/16 3 month USD-LIBOR-BBA 1.54375% 73,393 4,727,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 138,737 514,084,200 1,053,839 8/25/20 3 month USD-LIBOR-BBA 2.1% 13,767,055 101,580,000 6,546,834 8/17/21 4.49% 3 month USD-LIBOR-BBA (17,731,889) 313,627,000 — 12/15/13 3 month USD-LIBOR-BBA 0.681% (240,014) 205,193,000 — 12/19/21 3 month USD-LIBOR-BBA 2.0805% 1,048,861 402,000 — 12/21/21 3 month USD-LIBOR-BBA 2.0245% (73) 8,345,000 — 1/3/22 2.0875% 3 month USD-LIBOR-BBA (39,305) Credit Suisse International 440,531,300 (107,438) 5/27/20 3 month USD-LIBOR-BBA 3.06% 43,153,509 156,000 — 12/21/21 3 month USD-LIBOR-BBA 2.0245% (28) 26,305,000 — 12/23/13 0.73125% 3 month USD-LIBOR-BBA (2,885) 6,419,000 — 12/23/21 2.07875% 3 month USD-LIBOR-BBA (30,100) 14,246,000 — 12/23/41 2.66125% 3 month USD-LIBOR-BBA (182,044) 21,010,000 — 12/28/21 3 month USD-LIBOR-BBA 2.129% 188,327 9,395,600 — 12/29/21 3 month USD-LIBOR-BBA 2.185% 133,450 14,113,000 — 12/30/13 0.782% 3 month USD-LIBOR-BBA (15,094) 7,673,000 — 12/30/21 2.148% 3 month USD-LIBOR-BBA (82,159) 8,345,000 — 1/3/22 2.087% 3 month USD-LIBOR-BBA (38,888) 388,623,200 — 10/3/20 2.055% 3 month USD-LIBOR-BBA (6,708,825) 4,727,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 138,737 315,483,300 (64,544) 2/24/15 2.04% 3 month USD-LIBOR-BBA (13,805,892) 31,412,000 — 11/8/16 1.239% 3 month USD-LIBOR-BBA (99,508) 89,520,300 (187,642) 8/15/41 3.24% 3 month USD-LIBOR-BBA (13,294,584) 32,595,800 (1,579,267) 11/16/41 3 month USD-LIBOR-BBA 3.425% 4,229,069 505,000 — 8/18/41 3.3688% 3 month USD-LIBOR-BBA (87,784) 2,316,000 — 8/24/41 3.0775% 3 month USD-LIBOR-BBA (256,674) 94,806,300 421,429 4/19/18 3.03% 3 month USD-LIBOR-BBA (8,803,773) 2,291,000 (E) — 8/17/22 3 month USD-LIBOR-BBA 2.4475% 52,189 26,213,600 — 8/31/41 3 month USD-LIBOR-BBA 3.264% 3,967,037 15,702,000 — 9/14/41 2.944% 3 month USD-LIBOR-BBA (1,268,541) 25,943,000 — 12/5/41 3 month USD-LIBOR-BBA 2.81% 1,183,884 26,258,000 — 12/5/41 3 month USD-LIBOR-BBA 2.795% 1,114,473 6,134,000 — 12/8/41 3 month USD-LIBOR-BBA 2.7875% 249,239 426,000,000 — 12/13/13 3 month USD-LIBOR-BBA 0.6425% (640,991) 28,087,000 — 12/15/13 3 month USD-LIBOR-BBA 0.675% (24,940) 251,150,000 — 12/16/21 3 month USD-LIBOR-BBA 2.0895% 1,550,584 Deutsche Bank AG 88,478,000 — 9/27/18 3 month USD-LIBOR-BBA 1.515% (125,454) 708,688,560 — 10/7/14 3 month USD-LIBOR-BBA 0.792% 638,952 955,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0475% 6,656 472,459,040 — 10/7/14 3 month USD-LIBOR-BBA 0.787% 359,037 30,507,730 — 10/7/18 3 month USD-LIBOR-BBA 1.7265% 340,835 4,727,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 138,737 3,840,000 (E) — 4/13/22 3 month USD-LIBOR-BBA 2.498% 137,280 217,834,600 (118,833) 7/18/14 0.96% 3 month USD-LIBOR-BBA (1,958,119) 361,000 (E) — 1/11/22 3 month USD-LIBOR-BBA 2.215% 5,762 247,920,900 43,710 12/31/14 1.91% 3 month USD-LIBOR-BBA (7,919,726) 58,583,400 — 8/17/18 1.84% 3 month USD-LIBOR-BBA (1,356,026) 113,026,000 — 12/2/21 2.2315% 3 month USD-LIBOR-BBA (2,294,072) 1,619,000 — 12/8/21 3 month USD-LIBOR-BBA 2.22% 30,453 4,793,000 — 12/14/41 3 month USD-LIBOR-BBA 2.7575% 162,341 235,856,000 — 12/14/13 3 month USD-LIBOR-BBA 0.6655% (251,773) 9,863,000 — 12/15/41 2.7825% 3 month USD-LIBOR-BBA (385,927) 8,900,000 — 12/15/41 2.684% 3 month USD-LIBOR-BBA (161,579) 9,118,000 — 12/16/21 2.0615% 3 month USD-LIBOR-BBA (32,754) 507,000 — 12/20/21 3 month USD-LIBOR-BBA 2.056% 1,420 119,357,000 — 12/21/13 0.735% 3 month USD-LIBOR-BBA (23,983) 389,229,000 — 12/21/16 1.257% 3 month USD-LIBOR-BBA (714,598) 39,742,000 — 12/21/16 3 month USD-LIBOR-BBA 1.246% 51,382 402,000 — 12/21/21 3 month USD-LIBOR-BBA 2.0245% (73) 110,758,000 — 1/3/14 0.773% 3 month USD-LIBOR-BBA (98,575) Goldman Sachs International 507,000 — 12/20/21 3 month USD-LIBOR-BBA 2.056% 1,420 402,000 — 12/21/21 3 month USD-LIBOR-BBA 2.0245% (73) 8,170,000 — 12/21/21 1.99917% 3 month USD-LIBOR-BBA 20,571 37,629,000 (91,486) 11/17/14 0.715% 3 month USD-LIBOR-BBA (5,012) 37,629,000 (114,768) 12/19/14 0.745% 3 month USD-LIBOR-BBA (31,097) 73,939,000 (129,393) 12/21/13 0.53% 3 month USD-LIBOR-BBA 157,195 73,939,000 (129,393) 12/23/13 0.476% 3 month USD-LIBOR-BBA 237,125 36,969,000 (64,234) 1/4/14 0.61% 3 month USD-LIBOR-BBA 23,098 57,121,000 — 10/7/14 3 month USD-LIBOR-BBA 0.7775% 27,290 4,727,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 138,737 223,139,600 (94,856) 7/20/16 3 month USD-LIBOR-BBA 1.79% 7,999,661 313,039,600 (189,473) 10/1/14 1.14% 3 month USD-LIBOR-BBA (3,735,082) 3,840,000 (E) — 4/13/22 3 month USD-LIBOR-BBA 2.498% 137,280 45,014,000 (E) — 2/7/17 1.35% 3 month USD-LIBOR-BBA (183,207) 13,880,000 — 8/24/16 3 month USD-LIBOR-BBA 1.235% 103,359 37,894,000 — 11/22/16 3 month USD-LIBOR-BBA 1.3415% 281,602 147,067,000 — 11/30/21 3 month USD-LIBOR-BBA 2.2475% 3,223,768 162,953,000 — 12/5/13 3 month USD-LIBOR-BBA 0.661% (170,779) 2,699,000 — 12/5/41 2.8137% 3 month USD-LIBOR-BBA (125,306) 29,625,000 — 12/14/41 3 month USD-LIBOR-BBA 2.8111% 1,341,589 26,012,000 — 12/6/41 2.76625% 3 month USD-LIBOR-BBA (942,660) 6,133,636 — 12/6/41 2.7375% 3 month USD-LIBOR-BBA (184,803) 78,399,000 — 12/7/13 3 month USD-LIBOR-BBA 0.685% (48,145) 6,170,000 — 12/9/41 2.7875% 3 month USD-LIBOR-BBA (250,307) 28,608,023 372,620 11/30/16 2.31% 3 month USD-LIBOR-BBA (1,178,914) 7,478,000 — 12/9/41 3 month USD-LIBOR-BBA 2.773% 280,273 14,362,000 — 12/15/14 3 month USD-LIBOR-BBA 0.7925% (10,136) 6,669,000 — 12/16/14 3 month USD-LIBOR-BBA 0.822% 839 2,093,000 — 12/19/21 2.075% 3 month USD-LIBOR-BBA (9,648) JPMorgan Chase Bank, N.A. 507,000 — 12/20/21 3 month USD-LIBOR-BBA 2.056% 1,420 402,000 — 12/21/21 3 month USD-LIBOR-BBA 2.0245% (73) 19,717,000 — 12/22/21 2.056% 3 month USD-LIBOR-BBA (52,363) 1,000 — 12/23/21 3 month USD-LIBOR-BBA 2.136% 10 8,345,000 — 1/3/22 2.0885% 3 month USD-LIBOR-BBA (40,056) 64,844,500 205,428 3/11/26 4.12% 3 month USD-LIBOR-BBA (14,770,697) 4,727,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 138,737 20,208,000 1,266,536 7/26/21 4.46% 3 month USD-LIBOR-BBA (3,543,990) 20,208,000 1,269,062 7/26/21 4.525% 3 month USD-LIBOR-BBA (3,663,720) 30,312,000 1,918,219 7/27/21 4.745% 3 month USD-LIBOR-BBA (6,099,123) 4,566,000 — 11/14/16 3 month USD-LIBOR-BBA 1.2725% 20,425 5,057,000 (68,775) 12/14/21 3 month USD-LIBOR-BBA 2.245% 35,897 16,510,000 — 11/22/16 3 month USD-LIBOR-BBA 1.348% 127,925 92,365,000 — 12/1/21 3 month USD-LIBOR-BBA 2.182% 1,457,943 27,909,000 — 12/2/21 3 month USD-LIBOR-BBA 2.153% 363,755 1,065,000 — 12/5/21 3 month USD-LIBOR-BBA 2.288% 26,941 1,181,000 — 12/5/21 3 month USD-LIBOR-BBA 2.26625% 27,495 3,673,000 — 9/19/16 3 month USD-LIBOR-BBA 1.231% 22,170 61,381,000 — 12/6/41 2.812% 3 month USD-LIBOR-BBA (2,823,601) 169,008,000 — 12/6/13 3 month USD-LIBOR-BBA 0.70% (48,245) 12,922,000 — 12/7/41 3 month USD-LIBOR-BBA 2.7925% 539,764 12,267,000 — 12/8/41 3 month USD-LIBOR-BBA 2.77225% 458,818 763,389,000 — 12/12/13 0.659% 3 month USD-LIBOR-BBA 887,206 2,642,622 — 12/14/21 2.143% 3 month USD-LIBOR-BBA (29,809) 14,107,000 — 12/14/14 3 month USD-LIBOR-BBA 0.7725% (18,155) Total (E) See Interest rate swap contracts note regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/11 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $9,811,346 $(9,198) 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools $(29,320) 12,040,619 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (82,494) 4,177,067 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 20,333 35,998,856 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools 243,113 27,249,579 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (186,694) 17,639,865 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 79,424 13,485,363 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 71,244 74,554,311 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (510,792) 35,145,643 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 185,678 3,265,065 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (27,695) 162,241,990 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 1,152,939 60,966,750 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (417,700) 44,388,568 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 234,509 17,954,253 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 127,588 1,772,949 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (18,181) 406,660 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 4,483 406,660 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 4,483 7,229,479 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% 30 year Fannie Mae pools 64,171 1,479,478 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% 30 year Fannie Mae pools 13,132 14,072,777 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (79,089) 976,706 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 10,768 579,290 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (5,788) 163,387 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 1,801 7,633,874 — 1/12/34 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 77,027 14,025,571 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (94,720) 25,732,365 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (176,299) 475,310,662 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 1,470,505 12,126,537 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 61,012 29,463,571 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 155,659 1,253,231 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 6,100 508,254 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,288 1,647,833 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 7,419 1,194,796 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 5,380 26,486,745 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools 178,874 23,306,108 — 1/12/39 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools (256,942) 3,102,021 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (20,511) 28,520,530 191,622 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 24,275 Citibank, N.A. 395,815 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 4,364 Credit Suisse International 1,644,356 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 8,687 13,680,065 — 1/12/36 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (88,199) 7,633,874 — 1/12/34 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools (77,027) 406,660 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 4,483 817,612 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 2,529 Deutsche Bank AG 325,117 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,334) 579,290 — 1/12/40 (4.50%)1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 5,788 273,286 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (2,318) 16,874,112 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic TRS Index 6.00% 30 year Fannie Mae pools 139,449 888,367 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Ginnie Mae II pools 2,526 13,680,065 — 1/12/36 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 88,199 Goldman Sachs International 22,130,210 252,423 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 108,887 19,441,474 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 214,336 15,015,252 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (127,361) 295,430 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools 3,257 937,031 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic MBX Index 4.00% 30 year Ginnie Mae II pools (3,728) Total Key to holding's abbreviations ASC 820 Accounting Standards Codification ASC 820
